Case 2:21-cv-02803-RGK-MAR Document 36 Filed 07/23/21 Page 1of4 Page ID #:416

UNITED STATES DISTRICT COURT JS -6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-02803-RGK-MAR Date July 23, 2021

 

 

Title John Doe v. United States of America, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Motion to Dismiss for Lack of Subject

Matter Jurisdiction and Failure to State a Claim Upon Which Relief Can
Be Granted Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) [DE 25]

I. INTRODUCTION

On March 31, 2021, an individual proceeding under the fictitious name John Doe (“Plaintiff”) !
filed a complaint against (1) the United States of America, (2) Tracy L. Wilkinson in her official
capacity as Acting United States Attorney for the Central District of California, and (3) Kristi Koons
Johnson in her official capacity as the Assistant Director in Charge of the Los Angeles Field Office of
the FBI (collectively, “Defendants,” “the Government”). Plaintiff asserts claims for Return of Property
pursuant to Rule 41(g) of the Federal Rules of Criminal Procedure (“Rule 41(g)”), and for violation of
Plaintiff's rights under the Fourth and Fifth Amendments of the Constitution.

Plaintiff's claims arise from the Government’s allegedly unlawful seizure and search of
Plaintiffs personal property which was located in three safe deposit boxes on the premises of non-party
United States Private Vaults.

Presently before the Court is Defendants’ Motion to Dismiss for Lack of Subject Matter
Jurisdiction and Failure to State a Claim Upon Which Relief Can Be Granted Pursuant to Fed. R. Civ. P.
12(b)(1) and 12(b)(6). (“Motion”) (ECF No. 25). For the reasons that follow, the Court GRANTS
Defendants’ Motion.

 

1 Plaintiff filed this lawsuit under a fictious name, and makes no representations about Plaintiffs

gender, to protect herself or himself from the risk of criminal prosecution, harassment, retaliation, and
embarrassment. (Complaint § 5, ECF No. 1).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 4
Case 2:21-cv-02803-RGK-MAR Document 36 Filed 07/23/21 Page 2o0f4 Page ID #:417

UNITED STATES DISTRICT COURT JS -6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-02803-RGK-MAR Date July 23, 2021

 

 

Title John Doe v. United States of America, et al

 

Il. FACTUAL BACKGROUND

A full recitation of the facts alleged in the Complaint is set forth in the Court’s Order of April 6,
2021. (ECF No. 17). Here, the Court recounts only those facts that are necessary to the resolution of this
Motion. Unless otherwise noted, the following facts are drawn from Plaintiff's complaint:

Non-party United States Private Vaults (“USPV”) is a California corporation that operates a
safe-deposit-box facility in Beverly Hills. USPV’s facility houses between 600 and 1,000 safe deposit
boxes. Plaintiff rents three of those boxes, where Plaintiff keeps certain valuable items including
jewelry, currency, coins, and bullion. (Decl. of Benjamin N. Gluck (“Gluck Decl.”) § 2, ECF No. 7-1).

From March 22, 2021 through March 26, 2021, federal law enforcement agents acting at the
direction of the United States Attorney’s Office for the Central District of California conducted a search
of USPV and seized every safe deposit box contained in the facility, including Plaintiff's’. To date,
Plaintiff's property remains in the Government’s possession.

Il. JUDICIAL STANDARD

A. 12(b)(1): Dismissal for Lack of Subject Matter Jurisdiction

Federal courts are courts of limited jurisdiction and are “presumed to lack jurisdiction in a
particular case unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes of the
Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). A party may move to dismiss a claim for lack
of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When subject matter jurisdiction is challenged
under Rule 12(b)(1), the plaintiff has the burden of establishing jurisdiction. Kingman Reef Atoll
Investments, L.L.C. v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008).

B. Dismissal for Failure to State a Claim Upon Which Relief Can be Granted

Under Rule 12(b)(6), a party may move to dismiss for “failure to state a claim upon which relief
can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Be// Ati. Corp v. Twombly, 550 U.S. 544, 570
(2007)). A claim is plausible if the plaintiff alleges enough facts to draw a reasonable inference that the
defendant is liable. Jgba/, 556 U.S. at 678. A plaintiff need not provide detailed factual allegations, but
must provide more than mere legal conclusions. 7wombiy, 550 U.S. at 555. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Jgbal, 556 U.S.
at 678.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4
Case 2:21-cv-02803-RGK-MAR Document 36 Filed 07/23/21 Page 3of4 Page ID #:418

UNITED STATES DISTRICT COURT JS -6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-02803-RGK-MAR Date July 23, 2021

 

 

Title John Doe v. United States of America, et al

 

When ruling on a Rule 12(b)(6) motion, the Court must accept well-pled factual allegations in
the complaint as true and construe them in the light most favorable to the non-moving party. See Autotel
v. Nev. Bell. Tel. Co., 697 F.3d 846, 850 (9th Cir. 2012). Dismissal “is appropriate only where the
complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”
Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

IV. DISCUSSION

The Government moves to dismiss Plaintiff's Complaint on two grounds. First, the Government
argues that the Court lacks subject matter jurisdiction. Second, the Government argues that Plaintiff fails
to state a claim upon which relief can be granted. For the reasons that follow, the Court agrees with the
Government’s second argument and therefore dismisses Plaintiff's two claims for failure to state a claim
under Fed. R. Civ. P. 12(b)(6).”

The Federal Rules of Civil Procedure establish a system of notice pleading. To advance past the
pleading stage, notice pleading requires a complaint to put the defendant on notice of the plaintiff's
claims. To that end, “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement
of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests[.]’” Twombly, 550 U.S. at 555 (quoting Conley

 

2 Though the Government argues that the Court must dismiss this action for lack of subject matter

jurisdiction, this argument is doubly deficient. First, the Government’s jurisdictional argument is based
solely on Plaintiff's claim for return of property under Rule 41(g). The Government argues that the
Court lacks jurisdiction over that claim and must therefore dismiss the entire action. This argument
ignores the fact that Plaintiff also alleges a claim under the Fourth and Fifth Amendments, over which it
appears the Court has federal question jurisdiction. Second, the Government cites Ninth Circuit law for
the proposition that courts should deny Rule 41(g) motions, which are equitable in nature, when an
adequate remedy at law exists. See United States v. Elias, 921 F.2d 870, 871, 875 (9th Cir. 1990)
(affirming district court’s denial of Rule 41 motion for return of property where property owner had an
adequate remedy at law). Here, however, the Government’s argument is premature. Though Plaintiff
asserts a claim for return of property, Plaintiff did not file a motion for return of property. Thus, whether
Plaintiff has an adequate remedy at law, and whether the Court has jurisdiction “to fashion an equitable
remedy to secure justice for [Plaintiff],” are not properly before the Court at this juncture. See United
States v. U.S. Currency $83,310.78, 851 F.2d 1231, 1235 (9th Cir. 1988).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4
Case 2:21-cv-02803-RGK-MAR Document 36 Filed 07/23/21 Page 4of4 Page ID #:419

UNITED STATES DISTRICT COURT JS -6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-02803-RGK-MAR Date July 23, 2021

 

 

Title John Doe v. United States of America, et al

 

v. Gibson, 355 U.S. 41, 47 (1957)). Here, Plaintiff's Complaint does not put the Government on fair
notice of the grounds upon which Plaintiffs claims rest.

Plaintiff alleges that Plaintiff rented three of the 600 to 1,000 boxes at USPV, and that the
Government seized and retains the property that was located in those three boxes. Plaintiff's second
claim is for violations of the Fourth and Fifth Amendment arising from the Government’s seizure of
Plaintiff's property. And Plaintiff's first claim is for the return of that seized property. Taking Plaintiffs
allegations as true, the Government may well have violated Plaintiffs constitutional rights and may well
be required to return that property to Plaintiff. But Plaintiff fails to put the Government on fair notice of
the grounds upon which Plaintiff's claims rest because the Complaint does not indicate which three
boxes Plaintiff rented or which property Plaintiff seeks to have returned.

There is no real dispute that many of the boxes at USPV were “clean”—containing non-
contraband personal property—and that some were “dirty”—containing illicit drugs and other
contraband. Were Plaintiff to inform the Government which three boxes Plaintiff claims a property
interest in, the Government could determine whether to return the property because it is “clean,” or
defend this suit on the grounds that the property is “dirty.” But Plaintiff fails to provide even this
minimal notice of the nature of Plaintiffs claims. The Government is therefore left to guess as to which
of the seized items allegedly belong to Plaintiff, and which of the 600 to 1,000 boxes housed Plaintiff's

property.

Because Plaintiff's Complaint does not provide the Government with adequate notice of the
identity of the property that provides the basis for Plaintiffs claims, Plaintiff has failed to state a claim
for return of property and violations of the Fourth and Fifth Amendment.

V. CONCLUSION
For the foregoing reasons, the Court GRANTS the Government’s Motion.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 4
